PER CURIAM.
Appellants, Omega Dupont and Raymond Dupont, appeal their convictions and sentences for armed robbery with a firearm, carrying concealed firearm, and assault. We affirm Omega Dupont’s convictions and sentence. We affirm Raymond Dupont’s convictions but reverse his sentence for carrying a concealed firearm and remand.
Appellants’ convictions arose from an armed robbery of a gas station. We find no merit in appellants’ contentions regarding their convictions, and affirm them without further discussion.
Appellant, Raymond Dupont, contends that the trial court erred in sentencing him to seventeen years for carrying a concealed firearm where the statutory maximum penalty for the offense is five years. Appel-lee, the State of Florida, concedes that Raymond Dupont must be resentenced on the carrying a concealed firearm conviction to a sentence within the statutory parameters.
Accordingly, we affirm appellants’ convictions. We affirm appellants’ sentences except we reverse Raymond Dupont’s sentence for carrying a concealed firearm and remand for resentencing within statutory parameters. See Rosa-Sanchez v. State, 561 So.2d 25 (Fla. 3d DCA 1990); Sears v. State, 539 So.2d 1174 (Fla. 4th DCA 1989); see also §§ 790.01, 775.082(3)(d), Fla.Stat. (1989).